internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-165283-04 number release date index uil no case-mis no ---------------- --------------------------------------------------- -------------------------------- taxpayer's name taxpayer's address taxpayer's identification no period involved date of conference legend -------------------------------- ----------------------------------- ------------- ------------------------------ ---------------- ---------- no conference held ------------- -------------------------- -------------------------------- taxpayer m state x y issue charges for trailers are excludable from the taxable sale price of such trailers for purposes of the tax imposed by sec_4051 of the internal_revenue_code ----- whether under the circumstances described below transportation and delivery tam-165283-04 conclusion the transportation and delivery charges are excludable from the taxable sale price of the trailers facts for taxpayer’s first retail sales business taxpayer does not maintain an taxpayer manufactures and sells trailers taxpayer’s trailers have a gross vehicle weight rating greater than big_number pounds taxpayer sells its trailers to dealers and makes first retail sales to ultimate purchasers hereinafter referred to as first retail sales inventory of trailers available for purchase rather the trailers are custom ordered to specifications chosen by the ultimate_purchaser taxpayer does not begin manufacture of a trailer for its first retail sales business unless it has been ordered by the ultimate_purchaser taxpayer leases space in state x located in the united_states this trailer parking facility is capable of storing y trailers the trailers are completed when they pass quality control tests performed at m the transportation and delivery charges at issue are incurred after the trailers are completed the transportation and delivery charges relate to the cost of importation and to the cost of delivery from m to a place chosen by the ultimate_purchaser and agreed to by taxpayer in the sales contract taxpayer manufactures its trailers in mexico at manufacturing_facility m law and analysis sec_4052 provides that in determining the price of an article for sec_4051 imposes a percent ad valorem excise_tax on the first_retail_sale of among other articles truck trailer and semitrailer chassis and bodies including in each case parts or accessories sold on or in connection therewith or with the sale thereof purposes of the tax imposed by sec_4051 there shall be included any charge incident to placing the article in condition ready for use sec_145_4052-1 of the temporary excise_tax regulations under the highway revenue act of pub l provides that if the sale of an article is a taxable sale the tax is computed on the price as determined under sec_145_4052-1 includes the total consideration paid for the article whether the consideration is paid in money services or other forms in addition there shall be included any charge incident to placing the article in a condition ready for use similar rules to sec_4216 and the regulations thereunder relating to charges to be included in the price and excluded from sec_145_4052-1 provides that the price for which an article is sold under sec_4216 which defines the price for which an article is sold for tam-165283-04 the price shall apply for example charges for transportation delivery insurance and installation other than installation charges to which sec_4051 applies and other expenses actually incurred in connection with the delivery of an article to a purchaser pursuant to a bona_fide sale shall be excluded from the price in computing the tax purposes of the chapter manufacturers excise_taxes transportation and delivery charges are excludable from the taxable sale price sec_48_4216_a_-2 of the manufacturers and retailers excise_tax regulations provides that charges for transportation delivery and other expenses actually incurred in connection with the delivery of an article to a purchaser pursuant to a bona_fide sale shall be excluded from the sale price in computing the tax such charges include all items of transportation delivery insurance installation and similar expense incurred after shipment to a customer begins in response to the customer's order pursuant to a bona_fide sale however costs of such nature incurred by a manufacturer in transporting in the normal course of business and for its benefit and convenience articles from a factory or port of entry to a warehouse or other facility regardless of the location of such warehouse or other facility are not considered as being incurred in connection with the delivery of an article to a purchaser pursuant to a bona_fide sale and charges therefore cannot be excluded from the sale price in computing tax_liability sale price of articles it is immaterial whether the transportation delivery or other services are performed by a common carrier or independent agency for or on behalf of the manufacturer producer or importer or are performed by the manufacturer producer or importer with the use of its own vehicles or other facilities in determining whether an expense is an excludable transportation or delivery expense only those expenses_incurred by reason of the fact that the purchaser accepts delivery at some point other than the manufacturer's place of business shall be considered excludable transportation or delivery expenses the retailer m is not the manufacturer of the trailers taxpayer makes the first_retail_sale of the trailers to ultimate purchasers the trailers these charges are items of transportation delivery or similar expense actually incurred after shipment to the customer begins in response to the customer’s order pursuant to a bona_fide sale these charges are incurred only after shipment to the ultimate_purchaser begins shipment to the ultimate_purchaser begins when the trailers are completed the trailers are completed when they pass the quality control inspections at m a bona_fide sale taxpayer does not manufacture trailers for its first retail sales the transportation and delivery charges at issue are excludable from the price of for taxpayer’s first retail sales business taxpayer is both the manufacturer and the charges at issue are incurred in response to a customer’s order pursuant to sec_48_4216_a_-2 provides that for purposes of computing the taxable the charges at issue are not incident to placing the article in a condition ready for the trailer parking facility where some ultimate purchasers pick up their trailers is tam-165283-04 business except in response to the ultimate purchaser’s order the trailers are custom- manufactured to specifications required by the ultimate_purchaser the specifications are stated in a contract between taxpayer and the ultimate_purchaser the transportation and delivery charges are not incurred for taxpayer’s benefit or convenience use the trailers are in a condition ready for use when they are completed at m the additional services provided by taxpayer to the ultimate_purchaser such as importation of completed trailers and delivery of completed trailers from m to a place chosen by the ultimate_purchaser are provided only after the trailers are already in a condition ready for use see revrul_72_590 1972_2_cb_571 stating all transportation_expenses from the time shipment began at the inspection area until the vehicles were delivered to the purchaser were charges for delivery within the meaning of sec_4216 not a warehouse for the trailers the trailers have an identified customer before manufacture begins see generally 306_f2d_678 1st cir holding a dollar_figure warehouse and shipment cost was not excludable from the taxable sale price of bowling balls under sec_4216 when the product was not earmarked for a particular customer when it was sent from the factory in massachusetts to a west coast warehouse the trailer parking facility is also not a retail dealer taxpayer leases the spaces at the parking facility technical_advice_memorandum in revrul_86_68 a trucking company ordered a taxable heavy truck from a retail truck dealer and the vehicle was shipped by the manufacturer directly to the customer the ruling holds that the actual transportation and delivery charges for shipping the truck directly from the manufacturer to the retail dealer’s customer are includable in the taxable sales_price to the extent that such charges did not exceed the charges that would have been incurred to ship the truck to the retail dealer through whom the truck was ordered the balance if any of the actual transportation and delivery charges would be excludable from the taxable sales_price memorandum the revenue_ruling applies to sales from retailer dealers to ultimate purchasers here the sales are from a manufacturer to ultimate purchasers nevertheless if the analysis of revrul_86_68 were applied to the facts of this technical_advice_memorandum the holding would not change the constructive cost to transport the trailers from the manufacturer to the retailer would be zero because the retailer and the manufacturer are the same person and at the same location the balance of the actual transportation and delivery charges to transport the trailers to the ultimate_purchaser is all of the transportation costs thus the total amount of charges to transport the trailers to the customers is excludable from the taxable sales_price revrul_86_68 1986_1_cb_318 situation does not alter the holding of this revrul_86_68 is not applicable to the facts of this technical_advice tam-165283-04 taxpayer’s first retail sales business accordingly the charges at issue are excludable from the price of the trailers in caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
